351 S.W.3d 717 (2011)
Kevin BEHRMAN, Appellant,
v.
Marcus AMER and Marcus Amer d/b/a Jack's Auto Sales, Respondents.
No. WD 72404.
Missouri Court of Appeals, Western District.
August 9, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 4, 2011.
Application for Transfer Denied December 6, 2011.
Joseph M. Backer, Independence, MO, for appellant.
Keith A. Cary, Kansas City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL, Judge and BRENT POWELL, Special Judge.

ORDER
PER CURIAM.
Kevin Behrman appeals the grant of summary judgment in favor of Marcus Amer and Marcus Amer d/b/a Jack's Auto Sales (collectively "Amer"), based on the circuit court's finding that Behrman's negligence claims were barred by the applicable two-year statute of limitations. Behrman contends summary judgment was improper because there was a genuine factual dispute as to whether Amer was equitably estopped from raising the statute of limitations defense based on fraudulent conduct by his insurer. As explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment.
AFFIRMED. Rule 84.16(b).